Exhibit 10.22

 

Genco Shipping & Trading Limited

Executive Officer Restricted Stock Grant Agreement

 

THIS AGREEMENT, made as of December 28, 2011, between GENCO SHIPPING & TRADING
LIMITED (the “Company”) and John C. Wobensmith (the “Participant”).

 

WHEREAS, the Company has adopted and maintains the Genco Shipping & Trading
Limited 2005 Equity Incentive Plan (as amended and restated effective
December 21, 2005) (the “Plan”) to provide certain key persons, on whose
initiative and efforts the successful conduct of the business of the Company
depends, with incentives to: (a) enter into and remain in the service of the
Company, (b) acquire a proprietary interest in the success of the Company,
(c) maximize their performance and (d) enhance the long-term performance of the
Company;

 

WHEREAS, the Plan provides that the Board of Directors of the Company (the
“Board of Directors”) shall administer the Plan and determine the key persons to
whom awards shall be granted and the amount and type of such awards; and

 

WHEREAS, the Board of Directors has determined that the purposes of the Plan
would be furthered by granting the Participant an award under the Plan as set
forth in this Agreement;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:

 

1.                                      Grant of Restricted Stock.  Pursuant to,
and subject to, the terms and conditions set forth herein and in the Plan, the
Board of Directors hereby grants to the Participant seventy-five thousand
(75,000) restricted shares (the “Restricted Stock”) of common stock of the
Company, par value $0.01 per share (“Common Stock”).

 

2.                                      Grant Date.  The Grant Date of the
Restricted Stock is December 28, 2011.

 

3.                                      Incorporation of Plan.  All terms,
conditions and restrictions of the Plan are incorporated herein and made part
hereof as if stated herein.  If there is any conflict between the terms and
conditions of the Plan and this Agreement, the terms and conditions of the Plan,
as interpreted by the Board of Directors, shall govern.  Except as otherwise
provided herein, all capitalized terms used herein shall have the meaning given
to such terms in the Plan.

 

4.                                      Vesting.

 

(a)                                 Subject to Section 4(b) hereof and the
further provisions of this Agreement, a number of whole shares of Restricted
Stock as close as possible to 25% of the total number of shares granted
hereunder shall vest on each of November 15, 2012, 2013, 2014 and 2015 (each
such date, a “Vesting Date”).

 

--------------------------------------------------------------------------------


 

(b)                                 In the event of the occurrence of a Change
in Control, as defined in Section 3.8(a) of the Plan, as in effect on the date
of such occurrence, the Restricted Stock shall become vested in full on the date
of such Change in Control.

 

5.                                      Restrictions on Transferability.  Until
a share of Restricted Stock vests, the Participant shall not transfer the
Participant’s rights to such share of Restricted Stock or to any rights related
thereto.  Any attempt to transfer unvested shares of Restricted Stock or any
rights related thereto, whether by transfer, pledge, hypothecation or otherwise
and whether voluntary or involuntary, by operation of law or otherwise, shall
not vest the transferee with any interest or right in or with respect to such
shares of Restricted Stock or such related rights.

 

6.                                      Termination of Service.

 

(a)                                 In the event that the Participant’s Service
with the Company terminates before all the shares of Restricted Stock are vested
for any reason other than a termination by the Company without cause (as defined
in the Plan) or the Participant’s death or disability (as defined in the Plan),
all unvested shares of Restricted Stock, together with any property received in
respect of such shares, subject to and as set forth in Section 9 hereof, shall
be forfeited as of the date such Service terminates, and the Participant
promptly shall return to the Company any certificates evidencing such shares,
together with any cash dividends or other property received in respect of such
shares.  For purposes hereof, “Service” means a continuous time period during
which the Participant is at least one of the following:  an employee or a
director of, or a consultant to, the Company.

 

(b)                                 In the event that the Participant’s Service
with the Company is terminated before all the shares of Restricted Stock are
vested by the Company without cause (as defined in the Plan) or for reason of
the Participant’s death or disability (as defined in the Plan), a portion of the
shares of Restricted Stock shall become vested immediately prior to the date
such Service terminates, and all other shares of Restricted Stock which are not
and have not become vested, together with any property received in respect of
such shares, as set forth in Section 9 hereof, shall be forfeited as of the date
such Service terminates, and the Participant promptly shall return to the
Company any certificates evidencing such shares, together with any cash
dividends or other property received in respect of such shares.  The number of
shares to become vested immediately prior to the date such Service terminates
shall be as follows:

 

(i)                                     If the termination occurs prior to
November 15, 2012, 25% of the number of shares set forth in Section 1 hereof
multiplied by a fraction, the denominator of which is 11 and the numerator of
which is the number of completed months between the date hereof and the date
such Service terminates.  For the purposes of this paragraph, a month shall be
deemed completed on the 15th of such month.

 

(ii)                                  If the termination occurs on or after
November 15, 2012, 25% of the number of shares set forth in Section 1 hereof
multiplied by a fraction, the denominator of which is 12 and the numerator of
which is the number of completed months between the immediately preceding
November 15 and the date such Service terminates.  For the purposes of this
paragraph, a month shall be deemed completed on the 15th of such month.

 

2

--------------------------------------------------------------------------------


 

7.                                      Issuance of Shares.

 

(a)                                 Reasonably promptly after the Grant Date,
the Company shall issue and deliver to the Participant stock certificates,
registered in the name of the Participant, evidencing the shares of Restricted
Stock or shall instruct its transfer agent to issue shares of Restricted Stock
which shall be maintained in book entry form on the books of the transfer
agent.  The Restricted Stock, if certificated, shall bear the following legend:

 

“THE SALE, TRANSFER, ASSIGNMENT, PLEDGE, HYPOTHECATION ENCUMBRANCE OR OTHER
DISPOSAL OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE
TERMS OF THE GENCO SHIPPING & TRADING LIMITED 2005 EQUITY INCENTIVE PLAN AND A
RESTRICTED STOCK GRANT AGREEMENT BETWEEN GENCO SHIPPING & TRADING LIMITED AND
THE HOLDER OF RECORD OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE.  NO
TRANSFER OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE IN CONTRAVENTION OF
SUCH PLAN AND RESTRICTED STOCK GRANT AGREEMENT SHALL BE VALID OR EFFECTIVE. 
COPIES OF SUCH AGREEMENT MAY BE OBTAINED BY WRITTEN REQUEST MADE BY THE HOLDER
OF RECORD OF THE CERTIFICATE TO THE SECRETARY OF GENCO SHIPPING & TRADING
LIMITED.”

 

If the Restricted Stock is in book entry form, it shall be subject to electronic
coding or stop order indicating that such shares of Restricted Stock are
restricted by the terms of this Agreement and the Plan.  Such legend, electronic
coding or stop order shall not be removed until such shares of Restricted Stock
vest.

 

(b)                                 Reasonably promptly after any such shares of
Restricted Stock vest pursuant to Section 4 hereof, (i) in the case of
certificated shares, in exchange for the surrender to the Company of the
certificates evidencing the Restricted Stock, delivered to the Participant under
Section 7(a) hereof, and the certificates evidencing any other securities
received in respect of such shares, if any, the Company shall issue and deliver
to the Participant (or the Participant’s legal representative, beneficiary or
heir) certificates evidencing such shares of Restricted Stock and such other
securities, free of the legend provided in Section 7(a) hereof and (ii) in the
case of book entry shares, the Company shall cause to be lifted and removed any
electronic coding or stop order established pursuant to Section 7(a) hereof.

 

(c)                                  The Company may require as a condition of
the delivery of stock certificates or the removal of any electronic coding or
stop order, pursuant to Section 7(b) hereof, that the Participant remit to the
Company an amount sufficient in the opinion of the Company to satisfy any
federal, state and other governmental tax withholding requirements related to
the vesting of the applicable shares.  The Board of Directors, in its sole
discretion, may permit the Participant to satisfy such obligation by delivering
shares of Common Stock or by directing the Company to withhold from delivery
shares of Common Stock, in either case valued at their Fair Market Value on the
Vesting Date with fractional shares being settled in cash.

 

3

--------------------------------------------------------------------------------


 

(d)                                 The Participant shall not be deemed for any
purpose to be, or have rights as, a shareholder of the Company by virtue of the
grant of Restricted Stock, except to the extent a stock certificate is issued
therefor or an appropriate book entry is made on the books of the transfer agent
reflecting the issuance thereof pursuant to Section 7(a) hereof, and then only
from the date such certificate is issued or such book entry is made.  Upon the
issuance of a stock certificate or the making of an appropriate book entry on
the books of the transfer agent, the Participant shall have the rights of a
shareholder with respect to the Restricted Stock, including the right to vote
the shares, subject to the restrictions on transferability and the forfeiture
provisions, as set forth in this Agreement.

 

8.                                      Securities Matters.  The Company shall
be under no obligation to effect the registration pursuant to the Securities Act
of 1933, as amended (the “1933 Act”) of any interests in the Plan or any shares
of Common Stock to be issued thereunder or to effect similar compliance under
any state laws.  The Company shall not be obligated to cause to be issued any
shares, whether by means of stock certificates or appropriate book entries,
unless and until the Company is advised by its counsel that the issuance of such
shares is in compliance with all applicable laws, regulations of governmental
authority and the requirements of any securities exchange on which shares of
Common Stock are traded.  The Board of Directors may require, as a condition of
the issuance of shares of Common Stock pursuant to the terms hereof, that the
recipient of such shares make such covenants, agreements and representations,
and that any certificates bear such legends and any book entries be subject to
such electronic coding, as the Board of Directors, in its sole discretion, deems
necessary or desirable.  The Participant specifically understands and agrees
that the shares of Common Stock, if and when issued, may be “restricted
securities,” as that term is defined in Rule 144 under the 1933 Act and,
accordingly, the Participant may be required to hold the shares indefinitely
unless they are registered under such Act or an exemption from such registration
is available.

 

9.                                      Dividends, etc.  Any cash dividends or
other property (but not including securities) received by a Participant with
respect to a share of Restricted Stock shall be returned to the Company in the
event such share of Restricted Stock is forfeited, subject to Section 2.7(e) of
the Plan.  Any securities received by a Participant with respect to a share of
Restricted Stock as a result of any dividend, recapitalization, merger,
consolidation, combination, exchange of shares or otherwise will not vest until
such share of Restricted Stock vests and shall be forfeited if such share of
Restricted Stock is forfeited, subject to Section 2.7(e) of the Plan.  Unless
the Board of Directors otherwise determines, such securities shall bear the
legend or be subject to the electronic coding or stop order set forth in
Section 7(a) hereof.

 

10.                               Delays or Omissions.  No delay or omission to
exercise any right, power or remedy accruing to any party hereto upon any breach
or default of any party under this Agreement, shall impair any such right, power
or remedy of such party, nor shall it be construed to be a waiver of any such
breach or default, or an acquiescence therein, or of or in any similar breach or
default thereafter occurring, nor shall any waiver of any single breach or
default be deemed a waiver of any other breach or default theretofore or
thereafter occurring.  Any waiver, permit, consent or approval of any kind or
character on the part of any party of any breach or default under this
Agreement, or any waiver on the part of any party or any provisions or
conditions of this Agreement, must be in a writing signed by such party and
shall be effective only to the extent specifically set forth in such writing.

 

4

--------------------------------------------------------------------------------


 

11.                               Right of Discharge Preserved.  Nothing in this
Agreement shall confer upon the Participant the right to continue in the employ
or other service of the Company, or affect any right which the Company may have
to terminate such employment or service.

 

12.                               Integration.  This Agreement contains the
entire understanding of the parties with respect to its subject matter.  There
are no restrictions, agreements, promises, representations, warranties,
covenants or undertakings with respect to the subject matter hereof other than
those expressly set forth herein.  This Agreement, including, without
limitation, the Plan, supersedes all prior agreements and understandings between
the parties with respect to its subject matter.

 

13.                               Counterparts.  This Agreement may be executed
in two or more counterparts, each of which shall be deemed an original, but all
of which shall constitute one and the same instrument.

 

14.                               Governing Law.  This Agreement shall be
governed by and construed and enforced in accordance with the laws of the State
of New York, without regard to the provisions governing conflict of laws.

 

15.                               Obligation to Notify.  If the Participant
makes the election permitted under Section 83(b) of the Internal Revenue Code of
1986, as amended (that is, an election to include in gross income in the year of
transfer the amounts specified in Section 83(b)), the Participant shall notify
the Company of such election within 10 days of filing notice of the election
with the Internal Revenue Service and shall within the same 10-day period remit
to the Company an amount sufficient in the opinion of the Company to satisfy any
federal, state and other governmental tax withholding requirements related to
such inclusion in Participant’s income. The Participant should consult with his
or her tax advisor to determine the tax consequences of acquiring the Restricted
Stock and the advantages and disadvantages of filing the
Section 83(b) election.  The Participant acknowledges that it is his or her sole
responsibility, and not the Company’s, to file a timely election under
Section 83(b), even if the Participant requests the Company or its
representatives to make this filing on his or her behalf.

 

16.                               Reimbursement for Excise Tax.  In the event
that the Participant incurs any Excise Tax (as defined in the Participant’s
Employment Agreement with the Company dated as of September 21, 2007 (the
“Employment Agreement”)) on any payments or benefits under this Agreement, the
Company shall gross-up the Participant the amount of such Excise Tax incurred in
accordance with the provisions of Section 7(b) of the Employment Agreement (such
provisions to apply irrespective of whether the Employment Agreement or its Term
continues in effect at the time of such Excise Tax) and such Section 7(b) of the
Employment Agreement relating to the Gross-Up Payment (as defined in the
Employment Agreement) shall be incorporated with full effect into this
Agreement, provided that any reference to “you” and to “this Agreement” in such
Section 7(b) shall be deemed to refer to the “Participant” and this Restricted
Stock Grant Agreement, respectively.

 

17.                               Participant Acknowledgment.  The Participant
hereby acknowledges receipt of a copy of the Plan.  The Participant hereby
acknowledges that all decisions,

 

5

--------------------------------------------------------------------------------


 

determinations and interpretations of the Board of Directors in respect of the
Plan, this Agreement and the Restricted Stock shall be final and conclusive.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its duly authorized officer, and the Participant has hereunto signed this
Agreement on his own behalf, thereby representing that he has carefully read and
understands this Agreement and the Plan as of the day and year first written
above.

 

 

 

GENCO SHIPPING & TRADING LIMITED

 

 

 

 

 

By:

/s/ Robert Gerald Buchanan

 

Name:

Robert Gerald Buchanan

 

Title:

President

 

 

 

 

 

/s/ John C. Wobensmith

 

JOHN C. WOBENSMITH

 

6

--------------------------------------------------------------------------------